Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to application filed 02/26/2020 in which the claims 1- 10 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/06/2020 and 10/01/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 9 of U.S. Patent No. US 10,623,752 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because 


Instant application: 16/783,716
US 10,623,752 B2
1. An image processing apparatus for processing an input image, a color space of the input image comprising a luminance component and a chrominance component, the apparatus comprising: a setting unit configured to arrange a bit depth of residual data of the chrominance component and a bit depth of residual data of the luminance component to be uniform in a case where the bit depth of the residual data of the chrominance component and the bit depth of the residual data of the luminance component are different from each other, the residual data of the luminance component being a difference between the luminance component of the input image and a luminance component of a predicted image and the residual data of the a residual predicting unit configured to predict the residual data of the chrominance component in accordance with the bit depth of the residual data of the chrominance component by using the residual data of the luminance component to predict the residual data of the chrominance component; and a coding unit that codes the residual data predicted by the residual predicting unit, wherein the setting unit, the residual predicting unit, and the coding unit are each implemented via at least one processor.

a bit depth of residual data of a color difference component and a bit depth of 
residual data of a luminance component to be uniform in a case where the bit 
depth of the residual data of the color difference component of an image and 
the bit depth of the residual data of the luminance component of the image are 
different from each other, wherein the bit depths of the residual data are arranged to be uniform only when the image is of a 4:4:4 format;  a residual predicting unit that predicts residual data of the color difference component in accordance with the bit depth set by the setting unit by using the residual data of the luminance component and generates predicted 

The image processing apparatus according to claim 1, wherein the setting unit is configured to arrange the bit depth of the residual data of the chrominance component and the bit depth of the performing a bit shift of the bit depth of the residual data of the luminance component such that the bit depth of the residual data of the chrominance component and the bit depth of the residual data of the luminance component are the same.

The image processing apparatus according to claim 1, wherein the setting unit is configured to arrange the bit depth of the residual data of the chrominance component and the bit depth of the residual data of the luminance component to be uniform by performing a bit shift of the bit depth of the residual data of the luminance component such that the bit depth of the residual data of the luminance component matches the bit depth of the residual data of the chrominance component.
3.  The image processing apparatus according to claim 2, wherein the setting unit performs the bit shift of the bit depth of the residual data of the luminance component such that the bit depth of the residual data of the luminance component matches the bit depth of the residual data of the color difference component.
4. The image processing apparatus according to claim 2, wherein the setting unit is configured to arrange the bit depth of the residual data of the chrominance component and the bit depth of the residual data of the luminance component to be uniform by performing a bit shift of the bit depth of the residual data of the luminance component such that the bit depth of the residual data of the luminance component192 SP356631WO00 matches the bit depth of the residual data of the chrominance component.

The image processing apparatus according to claim 1, wherein the setting unit is configured to arrange the bit depth of the residual data of the chrominance component and the bit depth of the residual data of the luminance component to be uniform by performing a bit shift of the bit depth of the residual data of the luminance component such that the bit depth of the residual data of the luminance component matches the bit depth of the residual data of the chrominance component in a case where a difference between the bit depth of the residual data of the luminance component and the bit depth of the residual data of the chrominance component has a positive value.

The image processing apparatus according to claim 2, wherein the setting unit is configured to arrange the bit depth of the residual data of the chrominance component and the bit depth of the residual data of the luminance component to be uniform by performing a bit shift of the bit depth of the residual data of the luminance component such that the bit depth of the residual data of the luminance component matches the bit depth of the residual data of the chrominance component in a case where a difference between the bit depth of the residual data of the luminance component and the bit depth of the residual data of the chrominance component has a positive value.

9. An image processing method for processing an input image, a color space of the input image comprising a luminance component and a chrominance component, the method comprising: arranging a bit depth of residual data of the chrominance component and a bit depth of residual data of the luminance component to be uniform in a case where the bit depth of the residual data of the chrominance component and the bit depth of the residual data of the luminance component are different from each other, the residual data of the luminance component being a difference between the luminance component of the input image and a luminance component of a predicted image and the residual data of the chrominance component being another difference between the chrominance component of the input image and a predicting the residual data of the chrominance component in 194 SP356631WO00 accordance with the bit depth of the residual data of the chrominance component by using the residual data of the luminance component to predict the residual data of the chrominance component; and coding the predicted residual data.

luminance component of the image are different from each other, wherein the bit 
depths of the residual data are arranged to be uniform only when the image is 
of a 4:4:4 format;  predicting residual data of the color difference component in accordance with the set bit depth by using the residual data of the luminance component and generating predicted residual data;  and coding the generated predicted residual data, wherein the .



Claim Interpretation
6. 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
8. 	This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitations recites sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are: a setting unit configured to…, a residual predicting unit configured to …, a coding unit...” .in claim 1.
Because these claim limitations are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are not being interpreted to cover only 
If applicant intends to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
9. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 
11. 	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12. 	Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0117519 A1) (provisional application 61/896,580, hereinafter Kim) in view of Yoshino et al. (US 2015/0181253 A1) (IDS provided 02/06/2020)

 	Regarding claim 1, Kim discloses an image processing apparatus for processing an input image, a color space of the input image comprising a luminance component and a chrominance component (para[0069] & fig. 2 teaches of the video frame including luma and chroma blocks), the apparatus comprising: a setting unit configured to arrange a bit depth of residual data of the chrominance component and a bit depth of residual data of the luminance component to be uniform in a case where the bit depth of the residual data of the chrominance component and the bit depth of the residual data of the luminance component are different from each other (Para[0047] – [0048] & Para [0089]- [0093]  teaches of the  video encoder 20 may adjust the bit-depth of the luma residual samples to match the bit-depth of the chroma residual samples, Para[0160] - [0167] & [0188] & Fig. 3  teaches of If the luma and chroma bit-depths differ, the video encoder may adjust (i.e. increase or decrease) the values of the luma residual samples to produce Bit-depth-adjusted luma residual samples.  The video encoder may increase or decrease the values of the luma residual samples based on the first bit depth of the luma residual samples and the second bit-depth of the chroma residual samples.  For example, the video encoder may adjust the values of the luma residual samples based on a bit-depth difference-between the first bit-depth- of the luma residual samples and the second bit-depth- of the chroma residual samples.  In some examples, to produce bit-depth adjusted luma residual samples, the video encoder may adjust the value of the luma residual samples to match the bit-depth of the chroma residual samples), the residual data of the luminance component being a difference between the luminance component of the input image and a luminance component of a predicted image and the residual data of the chrominance component being another difference between the chrominance component of the input image and a chrominance component of the predicted image (para[0005] teaches of the residual data represents pixel differences between the original block to be coded and the predictive block & para[0048] teaches of the luma and chroma residual samples) and a coding unit that codes the residual data predicted by the residual predicting unit (Para[0167] & Fig. 2-3 teaches of  encoding the block of video data based on the predicted luma residual samples and the predicted chroma residual samples (188)), wherein the setting unit, the residual predicting unit, and the coding unit are each implemented via at least one processor (para[0012] & [0067] fig. 1 teaches the processor).  
 (para[0017]- [0020], [0090]- [0094] & fig. 2 teaches of the prediction unit generating predicted value of the color difference component based on pixel values of luminance component (Y-component) of the video image and color information scalable prediction unit 11 calculates a scaling value for the difference between the Y-component pixel value and the predicted value based on the display bit depth of each of the Y, U, V components & para[0101] & figs. 3-4). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method involving determining chroma residual samples for block of video data based on bit-depth adjusted luma residual samples and predicted chroma residual samples of Kim with the method of predicting the color information with respect to an upper layer with high precision based on the video image of a lower layer of Yoshino in order to provide a system in which several videos having the same pattern with different video formats can be efficiently compressed by moving image encoder in efficient manner


(Para[0047] – [0050] teaches of the adjust the value of the luma residual samples to match the bit-depth of the chroma residual samples by bit-depth adjustment and Para[0090] - [0095] right-shift operation and left-shift operation, may adjust the scaled luma residual samples by arithmetically shifting the scaled luma residual samples at least once based on the bit-depth of the luma residual samples and the bit-depth of the chroma residual samples). 

 	Regarding claim 3, Kim further discloses the image processing apparatus, wherein the setting unit is configured to arrange the bit depth of the residual data of the chrominance component and the bit depth of the residual data of the luminance component to be uniform by performing a bit shift of the bit depth of the residual data of the luminance component such that the bit depth of the residual data of the luminance component matches the bit depth of the residual data of the chrominance component (Para [0047] – [0050] teaches of the adjust the value of the luma residual samples to match the bit-depth of the chroma residual samples by bit-depth adjustment. Para[0090]- [0095] teaches of the right-shift operation and left-shift operation, may adjust the scaled luma residual samples by arithmetically shifting the scaled luma residual samples at least once based on the bit-depth of the luma residual samples and the bit-depth of the chroma residual samples).

 	Regarding claim 4, Kim further discloses the image processing apparatus, wherein the setting unit is configured to arrange the bit depth of the residual data of the chrominance component and the bit depth of the residual data of the luminance component to be uniform by performing a bit shift of the bit depth of the residual data of the luminance component such that the bit depth of the residual data of the luminance component192 SP356631WO00 matches the bit depth of the residual data of the chrominance component (Para [0047] – [0050] teaches of the adjust the value of the luma residual samples to match the bit-depth of the chroma residual samples by bit-depth adjustment. Para[0090]- [0095] teaches of the right-shift operation and left-shift operation, may adjust the scaled luma residual samples by arithmetically shifting the scaled luma residual samples at least once based on the bit-depth of the luma residual samples and the bit-depth of the chroma residual samples).  

 	Regarding claim 5, Kim further discloses the image processing apparatus, wherein the setting unit is configured to arrange the bit depth of the residual data of the chrominance component and the bit depth of the residual data of the luminance component to be uniform by performing a bit shift of the bit depth of the residual data of the luminance component such that the bit depth of the residual data of the luminance component matches the bit depth of the residual data of the chrominance component in a case where a difference between the bit depth of the residual data of the luminance Para[0047] – [0050] & Para [0089]- [0093] teaches of the  video encoder 20 may adjust the bit-depth of the luma residual samples to match the bit-depth of the chroma residual samples, calculate a difference between the chroma residual bit-depth and the scaled luma residual bit-depth, delta_bit_depth=bitDepth_luma-bitDepth_chroma and when delta_bit_depth>0 (i.e. when the luma bit-depth is greater than the chroma bit-depth), video encoder 20 may adjust the bit-depth of the luma residual samples to produce bit-depth adjusted luma residual samples by reducing the bit-depth of the luma residual samples according to equation (2): 
resY'=sign(resY)*((|resY|+offset)>>delta_bit_depth) (2). 
In equation (2), resY is a block of luma residual samples, resY' is a block of bit-depth adjusted luma residual samples, and “>>" represents an arithmetic right-shift operation.  The variable resY may represent an original luma residual signal or a reconstructed luma residual signal.  Sign(x) is a function that is equal to 1 if x is a positive value & Claim 10 teaches of wherein adjusting the luma residual samples to produce the bit-depth adjusted luma residual samples comprises: clipping the bit-depth adjusted luma residual samples to be within a range, wherein a maximum value of the range is based on a positive value of a variable).

 	Regarding claim 6, Kim further discloses the image processing apparatus, wherein the setting unit is configured to arrange the bit depth of the residual data of the chrominance component and the bit depth of the residual data of the luminance Para[0047] – [0050] & Para [0089]- [0093] teaches of the  video encoder 20 may adjust the bit-depth of the luma residual samples to match the bit-depth of the chroma residual samples, calculate a difference between the chroma residual bit-depth and the scaled luma residual bit-depth, delta_bit_depth=bitDepth_luma-bitDepth_chroma and when delta_bit_depth>0 (i.e. when the luma bit-depth is greater than the chroma bit-depth), video encoder 20 may adjust the bit-depth of the luma residual samples to produce bit-depth adjusted luma residual samples by reducing the bit-depth of the luma residual samples according to equation (2): 
 resY'=sign(resY)*((|resY|+offset)>>delta_bit_depth) (2).
 In equation (2), resY is a block of luma residual samples, resY' is a block of bit-depth adjusted luma residual samples, and “>>" represents an arithmetic right-shift operation.  The variable resY may represent an original luma residual signal or a reconstructed luma residual signal.  Sign(x) is a function that is equal to 1 if x is a positive value & Claim 10 teaches of wherein adjusting the luma residual samples to produce the bit-depth adjusted luma residual samples comprises: clipping the bit-depth adjusted luma residual samples to be within a range, wherein a maximum value of the range is based on a positive value of a variable)..  
(para[0004]& para[0084], [0108] teaches of YUV include YUV 4:4:4, "the number of bits" represents the number of bits required for each pixel & Fig. 1 the a video image (upper layer) that conforms to the YUV 4:4:4 format). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method involving determining chroma residual samples for block of video data based on bit-depth adjusted luma residual samples and predicted chroma residual samples of Kim with the method of performs inter-layer prediction based on inter-color-component prediction using the correlation between the luminance and the color information of Yoshino in order to provide a system in which  the same image pattern, such an arrangement is capable of compressing these video images into a single compressed stream b with high efficiency. 

 	Regarding claim 8, Kim in view of Yoshino further image processing apparatus according to claim 6, Yoshino further discloses wherein the input image is an image of a 4:4:4 format in which a number of pixels of the luminance component and a number of pixels of the chrominance component are the same (para[0004]& para[0084], [0108] teaches of YUV include YUV 4:4:4, "the number of bits" represents the number of bits required for each pixel & Fig. 1 as the a video image (upper layer) that conforms to the YUV 4:4:4 format). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method involving 

 	Regarding claim 9, Kim discloses an image processing method for processing an input image, a color space of the input image comprising a luminance component and a chrominance component (para[0069] & fig. 2 teaches of the video frame including luma and chroma blocks), the method comprising: arranging a bit depth of residual data of the chrominance component and a bit depth of residual data of the luminance component to be uniform in a case where the bit depth of the residual data of the chrominance component and the bit depth of the residual data of the luminance component are different from each other (Para[0047] – [0048] & Para [0089] - [0093]  teaches of the  video encoder 20 may adjust the bit-depth of the luma residual samples to match the bit-depth of the chroma residual samples, Para[0166] - [0167], [0188] & Fig. 3  teaches of If the luma and chroma bit-depths differ, the video encoder may adjust (i.e. increase or decrease) the values of the luma residual samples to produce Bit-depth-adjusted luma residual samples.  The video encoder may increase or decrease the values of the luma residual samples based on the first bit depth of the luma residual samples and the second bit-depth of the chroma residual samples.  For example, the video encoder may adjust the values of the luma residual samples based on a bit-depth difference-between the first bit-depth- of the luma residual samples and the second bit-depth- of the chroma residual samples.  In some examples, to produce bit-depth adjusted luma residual samples, the video encoder may adjust the value of the luma residual samples to match the bit-depth of the chroma residual samples), the residual data of the luminance component being a difference between the luminance component of the input image and a luminance component of a predicted image and the residual data of the chrominance component being another difference between the chrominance component of the input image and a chrominance component of the predicted image para[0005] teaches of the residual data represents pixel differences between the original block to be coded and the predictive block & para[0048] teaches of the luma and chroma residual samples); and coding the predicted residual data (Para[0167] & Fig. 2-3 teaches of  encoding the block of video data based on the predicted luma residual samples and the predicted chroma residual samples (188)).
 	Kim does not explicitly disclose predicting the residual data of the chrominance component in 194 SP356631WO00 accordance with the bit depth of the residual data of the chrominance component by using the residual data of the luminance component to predict the residual data of the chrominance component. However Yoshino discloses predicting the residual data of the chrominance component in 194 SP356631WO00 accordance with the bit depth of the residual data of the chrominance component by using the residual data of the luminance component to predict the residual data of the chrominance component (para[0017]- [0020], [0090]- [0094] & fig. 2 teaches of the prediction unit generating predicted value of the color difference component based on pixel values of luminance component (Y-component) of the video image and color information scalable prediction unit 11 calculates a scaling value for the difference between the Y-component pixel value and the predicted value based on the display bit depth of each of the Y, U, V components & para[0101] & figs. 3-4). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method involving determining chroma residual samples for block of video data based on bit-depth adjusted luma residual samples and predicted chroma residual samples of Kim with the method of predicting the color information with respect to an upper layer with high precision based on the video image of a lower layer of Yoshino in order to provide a system in which several videos having the same pattern with different video formats can be efficiently compressed by moving image encoder in efficient manner

 	Regarding claim 10, Kim discloses a non-transitory computer-readable medium having embodied thereon a program, which when executed by a computer causes the computer (Para[0012] on-transitory computer-readable storage medium has instructions stored thereon that, when executed, cause at least one processor) to execute a method, the method comprising: arranging a bit depth of residual data of the chrominance component and a bit depth of residual data of the luminance component to be uniform in a case where the bit depth of the residual data of the chrominance component and the bit depth of the residual data of the luminance component are different from each other (Para[0047] & Para [0089]- [0093]  teaches of the  video encoder 20 may adjust the bit-depth of the luma residual samples to match the bit-depth of the chroma residual samples, Para[0166] - [0167] & Fig. 4  teaches of If the luma and chroma bit-depths differ, the video encoder may adjust (i.e. increase or decrease) the values of the luma residual samples to produce Bit-depth-adjusted luma residual samples.  The video encoder may increase or decrease the values of the luma residual samples based on the first bit depth of the luma residual samples and the second bit-depth of the chroma residual samples.  For example, the video encoder may adjust the values of the luma residual samples based on a bit-depth difference-between the first bit-depth- of the luma residual samples and the second bit-depth- of the chroma residual samples.  In some examples, to produce bit-depth adjusted luma residual samples, the video encoder may adjust the value of the luma residual samples to match the bit-depth of the chroma residual samples), the residual data of the luminance component being a difference between the luminance component of the input image and a luminance component of a predicted image and the residual data of the chrominance component being another difference between the chrominance component of the input image and a chrominance component of the predicted image (para[0005] teaches of the residual data represents pixel differences between the original block to be coded and the predictive block & para[0048] teaches of the luma and chroma residual data); ; and coding the predicted residual data (Para[0167] & Fig. 2-3 teaches of  encoding the block of video data based on the predicted luma residual samples and the predicted chroma residual samples (188)).

 	Kim does not explicitly disclose predicting the residual data of the chrominance component in 194 SP356631WO00 accordance with the bit depth of the residual data of the chrominance component by using the residual data of the luminance component to predict the residual data of the chrominance component. However Yoshino discloses predicting the residual data of the chrominance component in 194 SP356631WO00 accordance with the bit depth of the residual data of the chrominance component by  (para[0017]- [0020], [0090]- [0094] & fig. 2 teaches of the prediction unit generating predicted value of the color difference component based on pixel values of luminance component ( Y-component) of the video image and color information scalable prediction unit 11 calculates a scaling value for the difference between the Y-component pixel value and the predicted value based on the display bit depth of each of the Y, U, V components & para[0101] & figs. 3-4). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method involving determining chroma residual samples for block of video data based on bit-depth adjusted luma residual samples and predicted chroma residual samples of Kim with the method of predicting the color information with respect to an upper layer with high precision based on the video image of a lower layer of Yoshino in order to provide a system in which several videos having the same pattern with different video formats can be efficiently compressed by moving image encoder in efficient manner

Conclusion
13. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWINA J CATTUNGAL whose telephone number is (571)270-5922.  The examiner can normally be reached on Monday-Thursday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571) 272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROWINA J CATTUNGAL/Primary Examiner, Art Unit 2425